ACTUATE CORPORATION LETTERHEAD

[Name of Officer]
[Address]


Dear ____________________:

You currently participate in a special severance benefit program (the "Program")
which the Compensation Committee of the Company's Board of Directors approved
for you and other senior executives. . The terms and conditions governing your
severance benefits are currently set forth in a letter agreement between you and
the Company dated __________, 200_ (the "Original Letter Agreement").

Recent changes to the federal tax laws relating to executive severance benefits
have made it necessary to restate the terms and provisions of your Original
Letter Agreement so that you will not incur any adverse tax consequences as a
result of your continued participation in the Program. Accordingly, the purpose
of this new letter agreement is to replace and supersede the Original Letter
Agreement and to conform the terms and conditions of your participation in the
Program to the applicable requirements of the new tax laws and regulations.

As was the case under your Original Letter Agreement, your severance package
will become payable should your employment terminate under certain circumstances
following the Company's execution of a definitive agreement to effect a change
in ownership or control of the Company. To understand the full scope of your
benefits, you should familiarize yourself with the definitional provisions of
Part One of this new letter agreement. The benefits comprising your severance
package are detailed in Part Two, and the dollar limitation on the overall value
of your benefit package and other applicable restrictions are specified in Part
Three. Part Four deals with ancillary matters affecting your severance
arrangement.

Your Original Letter Agreement is no longer in effect, and your rights under the
Program will be governed solely by the terms of this new letter agreement.

Part One

-- DEFINITIONS



For purposes of this letter agreement, the following definitions will be in
effect:

Average Bonus

means the greater of (i) the average of the bonuses paid to you under the
Company's cash incentive bonus program for the three (3) fiscal years of the
Company (or such fewer number of fiscal years during which you were employed
with the Company) ended immediately prior to the fiscal year in which the Change
of Control is effected, or (ii) the average of the bonuses paid to you under
such program for the three (3) fiscal years of the Company (or such fewer number
of fiscal years during which you were employed with the Company) ended
immediately prior to the fiscal year in which your Involuntary Termination
occurs. Any bonus payment for a partial year of employment will be annualized
before inclusion in your Average Compensation.



Average Compensation

means the average of your W-2 wages from the Company for the five (5) calendar
years (or such fewer number of calendar years of your employment with the
Company) completed immediately prior to the calendar year in which the Change in
Control is effected. Any W-2 wages for a partial year of employment will be
annualized, in accordance with the frequency which such wages are paid during
such partial year, before inclusion in your Average Compensation.



Base Salary

means the annual rate of base salary in effect for you immediately prior to the
Change in Control or (if greater) the annual rate of base salary in effect at
the time of your Involuntary Termination.



Board

means the Company's Board of Directors.



Change in Control

means:



(i) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, provided and only if more
than fifty percent (50%) of the combined voting power of the continuing or
surviving entity's securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization;

(ii) the sale, transfer or other disposition of all or substantially all of the
Company's assets;

(iii) any transaction as a result of which any person becomes the "beneficial
owner" (as defined in Rule 13d-3 of the Securities Exchange Act or 1934, as
amended (the "Exchange Act")), directly or indirectly, of securities of the
Company representing at least fifty percent (50%) of the total voting power
represented by the Company's then outstanding securities; or

(iv) a change in the composition of the Board over a period of twelve (12)
months or less such that a majority of the Board is no longer comprised of
individuals who either (A) were members of the Board on the start date of that
twelve (12)-month or shorter period (the "Original Directors") or (B) were
elected or nominated for election to the Board with the affirmative vote of at
least a majority of theaggregate number of Original Directors who were still in
office at the time of the election or nomination plus any new Board members
whose election or nomination was previously so approved by such aggregate
majority.

For purposes of subparagraph (iii) above, the term "person" shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a parent or a subsidiary and (ii) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company.

A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in the same proportions by the persons who held the Company's
securities immediately before such transaction.

Change in Control Severance Benefits

means the various payments and benefits to which you may become entitled under
Part Two of this Agreement upon your Involuntary Termination in connection with
a Change in Control or upon any earlier termination of your employment by the
Company during the Pre-Closing Period other than a Termination for Cause. Such
Change in Control Severance Benefits may include one or more of the following:
the accelerated vesting of your Options, a lump sum severance payment and
continued health care coverage provided for you and your spouse and eligible
dependents at the Company's expense.



Code

means the Internal Revenue Code of 1986, as amended.



Common Stock

means the Company's common stock.



Company

means Actuate Corporation, a Delaware corporation, and any successor
corporation, whether or not resulting from a Change in Control.



Fair Market Value

means, with respect to the shares of Common Stock subject to your Options, the
closing selling price per share of Common Stock on the date in question, as such
price is reported by the National Association of Securities Dealers on the
Nasdaq National Market and published in The Wall Street Journal. If there is no
closing selling price reported for the Common Stock on the date in question,
then the Fair Market Value will be the closing selling price on the last
preceding date for which such report exists.





Independent Auditors

means the accounting firm serving as the Company's independent certified public
accountants immediately prior to the Change in Control; provided, however, that
in the event such accounting firm also serves as the independent certified
public accountants for the corporation or other entity effecting the Change in
Control transaction with the Company or such accounting firm concludes that the
services required of it hereunder would adversely affect its independent status
under applicable accounting standards or the performance of such services would
otherwise be in contravention of applicable law, then the Independent Auditors
shall mean a nationally-recognized public accounting firm mutually acceptable to
both you and the Company.



Involuntary Termination

means the termination of your Service which occurs by reason of:



(i) your involuntary and unilateral dismissal or discharge by the Company other
than a Termination For Cause, or



(ii) your voluntary resignation within one hundred eighty (180) days following
(A) a change in your position with the Company which materially reduces your
duties and responsibilities, (B) a material change in your reporting
responsibilities such that you are required to report to a person whose duties,
responsibilities and authority are materially less than those of the person to
whom you report as of the date of this letter agreement (including any change
which would no longer require you to report directly to the Board, if your
reporting responsibility is to the Board as the date of this letter
agreement),(C) a material reduction in the aggregate level of your annual base
salary and target bonus under any corporate-performance based bonus or incentive
program, ), with an aggregate reduction of fifteen percent (15%) or more to be
deemed material for purposes of the Program or (D) a material change in the
geographic location of your place of employment, with a relocation of more than
fifty (50) miles to be deemed material for purposes of the Program; provided,
however, a. greater than ten percent (10%) reduction in the aggregate level of
your base salary and target bonus shall not constitute grounds for an
Involuntary Termination under clause (ii)(C)if substantially all of the other
executive officers of the Company are subject to the same aggregate reduction to
their base salary and target bonuses.

In no event shall you have the right to resign for any of the reasons listed in
subparagraph (ii) above and thereby trigger an Involuntary Termination unless
(i) you first notify the Corporation in writing of the existence of the relevant
event or transaction constituting grounds for such an Involuntary Termination
within ninety (90) days after the occurrence of such

event or transaction and (b) the Corporation fails to remedy the event or
transaction constituting grounds for such Involuntary Termination within a
reasonable cure period of at least thirty (30) days after receipt of such
notice.

Option

means any option granted you to purchase shares of Common Stock under the Plan
or other arrangement which is outstanding at the time of the Change in Control
(or, if earlier, upon the Company's termination of your employment during the
Pre-Closing Period ) or upon your Involuntary Termination following such Change
in Control. Your Options will be divided into two (2) separate categories as
follows:



Acquisition-Accelerated Options

: any outstanding Option (or installment thereof) which automatically
accelerates, pursuant to the acceleration provisions of the agreement evidencing
that Option, upon a Change in Control.



Severance-Accelerated Options

: any outstanding Option (or installment thereof) which, pursuant to Part Two of
this letter agreement, accelerates upon the termination of your employment by
the Company during the Pre-Closing Period for any reason other than a
Termination for Cause or upon your Involuntary Termination following the Change
in Control.



Option Parachute Payment

means, with respect to any Acquisition-Accelerated Option or any
Severance-Accelerated Option, the portion of that Option deemed to be a
parachute payment under Code Section 280G and the Treasury Regulations issued
thereunder. The portion of such Option which is categorized as an Option
Parachute Payment will be calculated in accordance with the valuation provisions
established under Code Section 280G and the applicable Treasury Regulations.



Other Parachute Payment

means any payments in the nature of compensation (other than your Option
Parachute Payment and any other Change in Control Severance Benefits to which
you become entitled under Part Two of this letter agreement) which are made to
you in connection with the Change in Control and which accordingly qualify as
parachute payments within the meaning of Code Section 280G(b)(2) and the
Treasury Regulations issued thereunder.



Parachute Payment

means (i) any Change in Control Severance Benefits provided you under Part Two
of this letter agreement which is deemed to constitute a parachute payment
within the meaning of Code Section 280G(b)(2) and the Treasury Regulations
issued thereunder and (ii) any Option Parachute Payment attributable to your
Acquisition-Accelerated Options.



Plan

means (i) the Company's 1998 Equity Incentive Plan, as amended or restated from
time to time, and (ii) any other stock incentive plan implemented or established
by the Company.



Pre-Closing Period

means the period commencing with the Company's execution of the definitive
agreement for a Change in Control transaction and ending upon the earliest to
occur of (i) the closing of the Change in Control contemplated by such
definitive agreement, or (ii) the termination of such definitive agreement
without the consummation of the contemplated Change in Control.



Present Value

means the value, determined as of the date of the Change in Control, of any
payment in the nature of compensation to which you become entitled in connection
with the Change in Control or your subsequent Involuntary Termination, including
(without limitation) the Option Parachute Payment attributable to your
Severance-Acceleration Options and the additional Change in Control Severance
Benefits to which you become entitled under Part Two of this letter agreement.
The Present Value of each such payment will be determined in accordance with the
provisions of Code Section 280G(d)(4), utilizing a discount rate equal to one
hundred twenty percent (120%) of the applicable Federal rate in effect at the
time of such determination, compounded semi-annually to the effective date of
the Change in Control.



Separation from Service

means the cessation of your Employee status and shall be deemed to occur at such
time as the level of the bona fide services you are to perform in Employee
status (or as a consultant or other independent contractor) permanently
decreases to a level that is not more than twenty percent (20%) of the average
level of services you rendered in Employee status during the immediately
preceding thirty-six (36) months (or such shorter period for which you may have
rendered such service). Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code.



For such purpose, you will be deemed to continue in "Employee" status for so
long as you remain in the employ of one or more members of the Employer Group,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance. "Employer Group" means
the Company and any other corporation or business controlled by, controlling or
under common control with, the Company, as determined in accordance with
Sections 414(b) and (c) of the Code and the Treasury Regulations thereunder,
except that in applying Sections 1563(1), (2) and (3) for purposes of
determining the controlled group of corporations under Section 414(b), the
phrase "at least 50 percent" shall be used instead of "at least 80 percent" each
place the latter phrase appears in such sections and in applying Section
1.414(c)-2 of the Treasury Regulations for purposes of determining trades or
businesses that are under common control for purposes of Section 414(c), the
phrase "at least 50 percent" shall be used instead of "at least 80 percent" each
place the latter phrase appears in Section 1.4.14(c)-2 of the Treasury
Regulations.

Specified Employee means a "key employee" (within the meaning of that term under
Code Section 416(i)) who is subject to the delayed payment provisions of
subparagraph (ii) of Paragraph 1 of Part Four. Accordingly, if you are at any
time during the twelve (12)-month period ending on the last day of any calendar
year:

(i) an officer of the Company whose annual compensation is greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of the relevant determination date;



(ii) a five percent owner of the Company; or



(iii) a one percent owner of the Company whose annual compensation from the
Company is more than $150,000.



then you will be considered a Specified Employee for purposes of the Program for
the twelve (12)-month period beginning on the April 1 of the following calendar
year and ending on the March 31 of the next year thereafter.



Termination for Cause

means the termination of your employment for any of the following reasons: (i)
your conviction of a felony or your commission of any act of personal dishonesty
involving the property or assets of the Company intended to result in your
financial enrichment, (ii) your material breach of one or more of your
obligations under your Proprietary Information and Inventions Agreement with the
Company or your unauthorized use or disclosure of any material trade secrets or
other material confidential information of the Company or any affiliate, (iii)
any intentional misconduct on your part which has a materially adverse effect
upon the Company's business or reputation, (iv) your failure to perform the
major duties, functions and responsibilities of your executive position with the
Company, (v) your material breach of any of your fiduciary obligations as an
officer of the Company or (vi) your intentional and knowing participation in the
preparation or release of false or materially misleading financial statements
relating to the Company's operations and financial condition or your intentional
and knowing submission of any false or erroneous certification required of you
under the Sarbanes-Oxley Act of 2002 or any securities exchange on which shares
of the Common Stock are at the time listed for trading. However, prior to any
termination of your employment for any of the reasons specified in clauses (ii)
through (iv), the Company shall give you written notice of the actions or
omissions deemed to constitute the grounds for a Termination for Cause, and you
shall have a period of not less than thirty (30) days in which to cure the
specified default in performance and thereby remedy the actions or omissions
which would otherwise constitute grounds for a Termination for Cause.





Part Two --

CHANGE IN CONTROL BENEFITS



Should your employment with the Company terminate by reason of an Involuntary
Termination within twelve (12) months after a Change in Control, or should your
employment be unilaterally terminated by the Company during the Pre-Closing
Period for any reason other than a Termination for Cause, then you will become
entitled to receive the applicable Change in Control Severance Benefits provided
under this Part Two, provided and only if you execute and deliver to the
Company, within twenty-one (21) days after the date of your termination of
employment, a general release (substantially in the form of attached Exhibit A)
which becomes effective under applicable law (the "Required Release") and
pursuant to which you release the Company and its officers, directors,
stockholders, employees and agents from any and all claims you may otherwise
have with respect to the terms and conditions of your employment with the
Company and the termination of that employment. In no event, however, shall such
release cover any claims, causes of action, suits, demands or other obligations
or liabilities relating to:



(a) any payments, benefits or indemnification to which you are or become
entitled pursuant to the provisions of this Agreement (including, without
limitation, the severance benefits provided under this Part Two and the
continued indemnification coverage under Paragraph 2 of Part Four of this
Agreement); and

(b) any claims for workers' compensation benefits under any of the Company's
workers' compensation insurance policy or fund.



The Change in Control Severance Benefits provided under this Part Two shall be
in lieu of any other severance benefits to which you might otherwise become
entitled under any other severance plan, program or arrangement of the Company
upon a termination of your employment either during the Pre-Closing Period or
within twelve (12) months following a Change in Control.

1. Accelerated Vesting.

Each outstanding Option which you hold at the time of your Involuntary
Termination or at any earlier termination of your employment by the Company
during the Pre-Closing Period other than a Termination for Cause, to the extent
that Option is not otherwise exercisable for all the shares of Common Stock or
other securities at the time subject to that Option, will immediately vest and
become exercisable for all those option shares and may be exercised for any or
all of those shares as fully vested shares. Each such accelerated Option will
remain so exercisable until the earlier of (i) the expiration of the option term
or (ii) the post-service exercise period specified in the agreement evidencing
your Option. Any Options not exercised prior to the expiration of the applicable
post-service exercise period will terminate and cease to remain exercisable for
any of the option shares.

2. Severance Payment.

(a) In the event your employment terminates pursuant to an Involuntary
Termination within twelve (12) months following a Change in Control, the Company
will make a lump-sum cash severance payment to you, in an amount equal to xxx
times the sum of your annual rate of Base Salary and Average Bonus (the
"Severance Payment"). The Severance Payment shall made to you within five (5)
business days after the date your Required Release becomes effective under
applicable law and shall be subject to the Company's collection of all
applicable withholding taxes, and you will only be paid the amount remaining
after such withholding taxes have been collected.

(b) In the event your employment is involuntarily terminated by the Company
during the Pre-Closing Period for any reason other than a Termination for Cause,
you will subsequently become entitled to the Severance Payment upon the closing
of the Change in Control, provided and only if that Change in Control is in fact
consummated prior to the expiration of the Pre-Closing Period. The Company will
make such lump-sum cash Severance Payment to you , within five (5) business days
following the later of (i) the date your Required Release becomes effective
under applicable law or (ii) the effective date of the Change in Control. The
Severance Payment shall be subject to the Company's collection of all applicable
withholding taxes, and you will only be paid the amount remaining after such
withholding taxes have been collected. In no event, however, will you become
entitled to all or any portion of the Severance Payment if the Change in Control
is not consummated prior to the expiration of the Pre-Closing Period.

3. Continued Health Care Coverage.

Should you elect under Code Section 4980B to continue health care coverage under
the Company's group health plan for yourself, your spouse and your eligible
dependents following your Involuntary Termination or any earlier termination of
your employment by the Company during the Pre-Closing Period other than a
Termination for Cause, then the Company shall provide such continued health care
coverage for you and your spouse and other eligible dependents at its sole cost
and expense. Such health care coverage at the Company's expense shall continue
until the earliest of (i) the expiration of the xxx period measured from the
date of your Involuntary Termination or any earlier termination of your
employment by the Company during the Pre-Closing Period, (ii) the first date you
are covered under another employer's heath benefit program which provides
substantially the same level of benefits without exclusion for pre-existing
medical conditions or (iii) the date the definitive agreement for the Change in
Control is terminated without consummation of that Change in Control prior to
the expiration of the Pre-Closing Period. Should the Company's provision of such
continued health care coverage result in the recognition of taxable income
(whether for federal, state or local income tax purposes) by you or your spouse
or other eligible dependent, then each of you will be responsible for the
payment of the income and employment tax liability resulting from such coverage,
and the Company will not provide any tax gross-up payments to you (or any other
person) with respect to such tax liability.

Part Three

-- LIMITATION ON BENEFITS



1. Benefit Limit.

The amount of the Change in Control Severance Benefits otherwise due you under
Part Two of this Agreement shall be reduced to the extent necessary to assure
that the Present Value of the Parachute Payment attributable to those Change in
Control Severance Benefits does not exceed the greater of the following dollar
amounts (the "Benefit Limit"):



- the dollar amount equal to (i) 2.99 times your Average Annual Compensation
less (ii) the aggregate Present Value of the Option Parachute Payment
attributable to your Acquisition-Accelerated Options and any Other Parachute
Payments to which you may be entitled, or

- the greatest after-tax amount of Change in Control Severance Benefits which
can be paid to you under Part Two after taking into account any excise tax
imposed under Code Section 4999 on those payments, the Option Parachute Payment
attributable to your Acquisition-Accelerated Options and any Other Parachute
Payments to which you might be entitled.

The Option Parachute Payment attributable to the accelerated vesting of your
Acquisition-Accelerated Options at the time of the Change in Control shall also
be subject to the Benefit Limit.

2. Benefit Reduction.

(a) To the extent the aggregate Present Value, measured as of the Change in
Control, of (i) the Option Parachute Payment attributable to the
Acquisition-Accelerated and Severance-Accelerated Options (or installments
thereof) plus (ii) the Parachute Payment attributable to your other Change in
Control Severance Benefits under Part Two of the Agreement would, when added to
the Present Value of all of your Other Parachute Payments, exceed the Benefit
Limit, then the following reductions shall be made to the Change in Control
Severance Benefits to which you are otherwise entitled under Part Two of this
Agreement and your Acquisition-Accelerated Options, to the extent necessary to
assure that such Benefit Limit is not exceeded:



first, the dollar amount of the Severance Payment to which you would otherwise
be entitled shall be reduced, and



then the number of shares which would otherwise be purchasable under your
Acquisition-Accelerated and Severance-Accelerated Options shall be reduced
(based on the amount of the Option Parachute Payment attributable to each such
Option) to the extent necessary to eliminate such excess, with the actual
Options to be so reduced to be determined by you.



(b) In the event your employment is terminated by the Company during the
Pre-Closing Period for any reason other than a Termination for Cause, the
Benefit Limit shall be calculated in good faith first at the time of such
termination, with such calculation to be based upon the probability of the
consummation of the contemplated Change in Control within the Pre-Closing
Period, and any benefit reduction required by Paragraph 2 of this Part Three on
the basis of such good-faith calculation shall be applied at that time. The
Benefit Limit shall be recalculated in accordance with this Part Three as soon
as administratively practicable following the expiration of the Pre-Closing
Period. To the extent any Options are reduced and terminated in connection with
the initial calculation made at the time of your termination of employment,
those Options will not be subsequently restored in connection with the
re-calculation of the Benefit Limit following the expiration of the Pre-Closing
Period, even if those terminated Options could have otherwise fallen within the
Benefit Limit as so re-calculated.



3. Resolution Procedures.



In the event there is any disagreement between you and the Company as to whether
one or more payments to which you become entitled in connection with the Change
in Control or your subsequent Involuntary Termination constitute Parachute
Payments, Option Parachute Payments or Other Parachute Payments or as to the
determination of the Present Value thereof, such dispute will be resolved as
follows:





(i) In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any such payment or the
method of valuation therefor, the characterization afforded to such payment by
the Regulations (or such decisions) will, together with the applicable valuation
methodology, be controlling.







(ii) In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to the Independent Auditors. The resolution reached by the
Independent Auditors will be final and controlling; provided, however, that if
in the judgment of the Independent Auditors, the status of the payment in
dispute can be resolved through the obtainment of a private letter ruling from
the Internal Revenue Service, a formal and proper request for such ruling will
be prepared and submitted by the Independent Auditors, and the determination
made by the Internal Revenue Service in the issued ruling will be controlling.
All expenses incurred in connection with the retention of the Independent
Auditors and (if applicable) the preparation and submission of the ruling
request shall be shared equally by you and the Company.



(iii) In the event Treasury Regulations (or applicable judicial decisions) do
not address the appropriate valuation methodology for any payment in dispute,
the Present Value thereof will, at the Independent Auditor's election, be
determined through an independent third-party appraisal, and the expenses
incurred in obtaining such appraisal shall be shared equally by you and the
Company.



Part FOUR -- MISCELLANEOUS

1. Special Payment Provisions. Notwithstanding any provision in this letter
agreement to the contrary, the following special provisions shall govern the
payment date of your Severance Payment in the event that payment is deemed to
constitute an item of deferred compensation under Section 409A of the Code:

(i). The Severance Payment will not be made at any time prior to the date of
your Separation from Service or (in the event of a unilateral termination of
your employment during the Pre-Closing Period) the effective date of the Change
in Control.

(ii) If the payment date for your Severance Payment is tied to your Separation
from Service, then in no event will the Severance Payment be made prior to the
earlier of (i) the first day of the seven (7)-month period measured from the
date of your Separation from Service or (ii) the date of your death, if you are
deemed at the time of such Separation from Service to be a Specified Employee
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, the Severance Payment will be made

in a lump sum on the first day of the seventh (7th) month after the date of your
Separation from Service, or if earlier, the first day of the month immediately
following the date the Company receives proof of your death.

(iii) Should your Severance Payment be deferred pursuant to the foregoing
provisions of this Paragraph 1, then you shall be entitled to interest on your
deferred Severance Payment for the period that payment is delayed by reason of
subparagraph (ii) above, , with such interest to accrue at the prime rate in
effect from time to time during that period and to be paid in a lump sum upon
the expiration of the deferral period.

2. Continued Indemnification

. The indemnification provisions for Officers and Directors under the Company's
bylaws, the Directors and Officers Liability Insurance Policy (if any) and any
Indemnification Agreement between you and the Company shall (to the maximum
extent permitted by law) be extended to you during the period following your
resignation or termination of employment for any reason (other than a
Termination for Cause), whether or not in connection with a Change in Control,
with respect to all matters, events or transactions occurring or effected during
your period of employment with the Company.



3. No Mitigation Duty

. The Company shall not be entitled to set off any of the following amounts
against the Change in Control Severance Benefits to which you may become
entitled under Part Two of this Agreement: (i) any amounts which you may
subsequently earn through other employment or service following his termination
of employment with the Company or (ii) any amounts which you might have
potentially earned in other employment or service had you sought such other
employment or service.



4. Death.

Should you die before your receive the full amount of payments and benefits to
which you may become entitled under this Agreement, then the balance of such
payments shall be made, on the due dates hereunder had you survived, to the
executors or administrators of your estate. Should you die before you exercise
all your outstanding Options as accelerated hereunder, then such Options may be
exercised, within the applicable exercise period following your death, by the
executors or administrators of your estate or by the persons to whom those
Options are transferred pursuant to your will or in accordance wit the laws of
inheritance. In no event, however, may any such Option be exercised after the
specified expiration date of the option term.



5. Successors and Assigns.

The provisions of this Agreement shall inure to the benefit of, and shall be
binding upon, (i) the Company and its successors and assigns, including any
successor entity by merger, consolidation or transfer of all or substantially
all of the Company's assets (whether or not such transaction constitutes a
Change in Control), and (ii) you, the personal representative of your estate and
your heirs and legatees.



6. General Creditor Status.

The benefits to which you may become entitled under Part Two of this Agreement
shall be paid, when due, from the Company's general assets. No trust fund,
escrow arrangement or other segregated account shall be established as a funding
vehicle for such payments. Your right (or the right of the executors or
administrators of your estate) to receive such benefits shall at all times be
that of a general creditor of the Company and shall have no priority over the
claims of other general creditors.



7. Amendment and Termination.



(a) This letter agreement may only be amended by written instrument signed by
you and an authorized officer of the Company.



(b) Once a Change in Control has been effected, this letter agreement may not be
terminated at any time prior to the expiration of the twelve (12)-month period
following the effective date of that Change of Control, and no subsequent
termination of this letter agreement shall adversely affect your right to
receive any benefits to which you may have previously become entitled hereunder
in connection with your Involuntary Termination following that Change in
Control.



(c) In the event your employment is involuntarily terminated by the Company
during the Pre-Closing Period for any reason other than a Termination for Cause,
then the termination of this letter agreement shall not adversely affect your
right to receive any benefits which previously became due and payable to you, in
accordance with the applicable provisions of Part Two.



8. Termination for Cause. In the event of your Termination for Cause or your
resignation under circumstances which would otherwise constitute grounds for a
Termination for Cause, the Company will only be required to pay you (i) any
unpaid compensation earned for services previously rendered through the date of
such termination and (ii) any accrued but unpaid vacation benefits or sick days,
and no benefits will be payable to you under Part Two of this letter agreement.



9. Governing Law/Other Agreements. This letter agreement is to be construed and
interpreted under the laws of the State of California. This letter agreement
supersedes all prior agreements between you and the Company relating to the
subject of severance benefits payable upon a change in control or ownership of
the Company, and you will not be entitled to any other severance benefits upon
such a termination other than those that are provided in this letter agreement.



10. At Will Employment. Nothing in this letter agreement is intended to provide
you with any right to continue in the employ of the Company (or any subsidiary)
for any period of specific duration or interfere with or otherwise restrict in
any way your rights or the rights of the Company (or any subsidiary), which
rights are hereby expressly reserved by each, to terminate your employment at
any time and for any reason, with or without cause.



Please indicate your agreement with the foregoing terms and conditions of your
change in control severance package by signing the Acceptance section of the
enclosed copy of this letter and returning it to the Company.

Very truly yours,

ACTUATE CORPORATION



   

By:

   

Kenneth E. Marshall

Title:

Director



 

 

 

ACCEPTANCE

I hereby agree to all the terms and provisions of the foregoing letter agreement
governing the special benefits to which I may become entitled in the event my
employment should terminate under certain prescribed circumstances following a
substantial change in control or ownership of the Company.



Signature:

     

Dated:

     

Address

____________________________________

___________________________________

 



 

EXHIBIT A



GENERAL RELEASE



RELEASE AND WAIVER OF CLAIMS

In consideration of the severance payments and other benefits to which I have
become entitled, pursuant to that certain letter agreement between Actuate
Corporation, a Delaware corporation (the "Company"), and myself dated
___________, 200__ (the "Severance Agreement), in connection with the
termination of my employment on this date, I, _______________________, hereby
furnish the Company with the following release and waiver ("Release and
Waiver").

I hereby release and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns and affiliates from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorney
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to my employment with the Company and the
termination of that employment, including (without limitation) claims of
wrongful discharge, emotional distress, defamation, fraud, breach of contract,
breach of the covenant of good faith and fair dealing, discrimination claims
based on sex, age, race, national origin, disability or any other basis under
Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment and Housing Act, the Federal Age Discrimination in Employment Act of
1967, as amended ("ADEA"), the Americans with Disability Act, contract claims,
tort claims, and wage or benefit claims, including (without limitation) claims
for salary, bonuses, commissions, stock grants, stock options, vacation pay,
fringe benefits, severance pay or any other form of compensation (other than the
payments and benefits to which I am entitled under the Severance Agreement, my
vested rights under the Company's Section 401(k) Plan and any worker's
compensation benefits under any Company workers' compensation insurance policy
or fund).

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction: "A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor."

This Release and Waiver does not pertain to any claims which may subsequently
arise in connection with the Company's default in any of its payment obligations
under the Severance Agreement or its indemnification obligations to me
thereunder.

I acknowledge that, among other rights subject to his Release and Waiver, I am
hereby waiving and releasing any rights I may have under ADEA, that this release
and waiver is knowing and voluntary, and that the consideration given for this
release and waiver is in addition to anything of value to which I was already
entitled as an executive of the Company. I further acknowledge that I have been
advised, as required by the Older Workers Benefit Protection Act, that: (a) the
release and waiver granted herein does not relate to claims which may arise
after this release and waiver is executed; (b) I have the right to consult with
an attorney prior to executing this release and waiver (although I may choose
voluntarily not to do so); and if I am

over 40 years old upon execution of this (c) I have twenty-one (21) days from
the date of termination of my employment with the Company in which to consider
this release and waiver (although I may choose voluntarily to execute this
release and waiver earlier); (d) I have seven (7) days following the execution
of this release and waiver to revoke my consent to this release and waiver; and
(e) this release and waiver shall not be effective until the seven (7)-day
revocation period has expired.

   

Date: __________________

   

EXECUTIVE

   

 